                                                                       Case 2:16-cv-00612-JCM-DJA Document 71 Filed 01/28/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                             2   Nevada Bar No. 8276
                                                                 REX D. GARNER, ESQ.
                                                             3   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: rex.garner@akerman.com

                                                             8   Attorneys for Bank of America, N.A. successor
                                                                 by merger to BAC Home Loans Servicing, LP
                                                             9
                                                                  f/k/a Countrywide Home Loans Servicing, LP
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   BANK OF AMERICA, N.A., SUCCESSOR BY                   Case No.: 2:16-cv-00612-JCM-DJA
                                                                 MERGER TO BAC HOME LOANS
                                                            14   SERVICING, LP, F/K/A COUNTRYWIDE
                                                                 HOME LOANS SERVICING, LP,                             STIPULATION AND ORDER TO
                                                            15                                                         DISMISS GIAVANNA HOA AND
                                                                                         Plaintiff,                    ABSOLUTE COLLECTION SERVICES
                                                            16   vs.
                                                            17   GIAVANNA HOMEOWNERS
                                                            18   ASSOCIATION; BELLA LEGATO PBB
                                                                 TRUST, BRYAN LAURY, AS TRUSTEE; and
                                                            19   ABSOLUTE COLLECTION SERVICES, LLC,

                                                            20                          Defendants.

                                                            21            Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP,
                                                            22   f/k/a Countrywide Home Loans Servicing, LP (BANA) and defendants Giavanna Homeowners
                                                            23   Association (Giavanna), and Absolute Collection Services, LLC (ACS) (collectively, the Parties)
                                                            24   hereby stipulate to the following:
                                                            25            1.    BANA agrees to dismiss its claims against Giavanna and ACS in their entirety
                                                            26   without prejudice, each side to bear its own fees and costs, and the parties agree that the statute of
                                                            27   limitations is tolled with respect to the claims BANA brought against them until a final judgment is
                                                            28   entered in this case and any appeal deadline has expired.

                                                                                                                   1
                                                                    Case 2:16-cv-00612-JCM-DJA Document 71 Filed 01/28/20 Page 2 of 2




                                                             1          2.      Givanna and ACS agree to cooperate with any remaining discovery requests,

                                                             2   including without limitation copies of their files, producing witnesses for deposition and/or trial, and

                                                             3   any other reasonable requests for discovery.

                                                             4          3.      This stipulation does not affect BANA's claims as to defendant Bella Legato PBB

                                                             5   Trust, Bryan Laury, as Trustee.

                                                             6          DATED: January 28, 2020.
                                                             7

                                                             8    AKERMAN LLP                                       ABSOLUTE COLLECTION SERVICES, LLC
                                                             9    By:/s/ Rex D. Garner                              By: /s/ Shane D. Cox
                                                                  ARIEL E. STERN, ESQ.
                                                            10    Nevada Bar No. 8276                               Shane D. Cox, Esq.
                                                                  REX D. GARNER, ESQ.                               Nevada Bar No. 13852
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Nevada Bar No. 9401                               9620 Windom Point Avenue
                                                                  1635 Village Ctr. Circle, #200                    Las Vegas, NV 89129
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Las Vegas, NV 89134
AKERMAN LLP




                                                                                                                    Attorneys for Absolute Collection Services, LLC
                                                            13
                                                                  Attorneys for Plaintiff
                                                            14

                                                            15
                                                                 BOYACK ORME & TAYLOR
                                                            16
                                                                 By:/s/ Christopher Anthony
                                                            17   CHRISTOPHER ANTHONY, ESQ.
                                                                 Nevada Bar No. 009748
                                                            18   7432 W. Sahara Avenue, Suite 101
                                                                 Las Vegas, Nevada 89117
                                                            19
                                                                                                           ORDE
                                                                 Attorneys for Giavanna
                                                                       IT IS SO ORDERED:Homeowners Association
                                                            20

                                                            21                                                  ORDER
                                                            22
                                                                        IT IS SO ORDERED:
                                                            23                  January 31, 2020
                                                                        DATED: ______________
                                                            24                                                  ______________________________________
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                            25                                                  Case No.: 2:16-cv-00612-JCM-DJA
                                                            26

                                                            27

                                                            28

                                                                                                                    2
